DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. For example, the US Pub. No. 2010/0036484 listed in instant [041].

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first actuation mechanism…can selectively rotate both the first and second wheels in the first or second rotational direction” (claim 8); “a second actuation mechanism…can selectively rotate only the first or second wheel in the first rotational direction” (claim 9); and “an actuation mechanism…in a first operational mode…plane [and]…in a second operational mode…plane” in claim 11 (lines 10-16). The recitations of “mechanism” is a generic placeholder and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

the actuation mechanism of claim 11 as “being any other forms, such as push buttons, joysticks, voice-controlled actuators, etc. Although the embodiment depicted in FIG. 1 shows two independent rotatable knobs, it should be understood that the user interface of the actuation mechanism 48 can be integrated into a single unit, or alternatively it can include a collection of more than two units.” (instant [086]).

REASONS FOR ALLOWANCE
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art does not singly or in combination disclose the claimed steerable medical apparatus comprising a shaft, a first pull wire, a second pull wire, a steering mechanism comprising a first wheel and a second wheel coupled by a differential mechanism such that the first and second wheels rotate as required by the claims.
The closest prior art of record is Eaton (US Pat. No. 5,954,654), Selkee (US Pub. No. 2013/0131592 A1), Furnish (US Pub. No. 2016/0074625 A1), Scheibe (US Pub. No. 2018/0264231 A1), Edminster (US Pub. No. 2018/0256851 A1), and Romoscanu (US Pub. No. 2017/0326337 A1).
Regarding claims 1 and 11, the closest prior art of record discloses that steerable medical apparatus with a shaft, a first pull wire, a second pull wire, a steering mechanism 
However, Selkee discloses a steering mechanism with first and second wheels (i.e., wheels of pulley 70) coupled to respective proximal ends of the first and second pull wires (42) with actuation mechanism (50) for steering the distal end of catheter 14 ([0053]-[0055]; Figs. 7-8c). Since wheels are part of pulleys 70, Selkee discloses rotating the wheel of one pulley in one direction causes the wheel of the other pulley to rotate in the opposite direction (Figs. 8b, 8c) but does not further disclose the claimed operation where both wheels are rotated in the same direction.
Therefore, the closest prior art of record does not disclose the specifics of how the first and second wheels are rotated to cause the distal portion of the shaft to curve. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JENNA ZHANG/Primary Examiner, Art Unit 3783